Citation Nr: 0712326	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  99-07 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for tinea pedis 
(claimed as a skin disorder).



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The Board previously denied the veteran's claim in November 
2006.  The veteran submitted a motion for the Board to 
reconsider its decision.  By way of a separate action, the 
Board vacated the decision from November 2006.  This current 
remand replaces the prior Board decision.

The Board notes that the veteran testified at a Travel Board 
hearing before a different Veterans Law Judge in November 
2000.  The veteran was notified that the judge was no longer 
with the Board and was offered the opportunity for a new 
hearing in September 2006.  See 38 C.F.R. § 20.707 (2006).  
The veteran did not respond to the letter.  Accordingly, a 
new hearing will not be scheduled.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the veteran's case in December 2004.  The 
purpose of the remand was to allow for the RO to apply a 
change in regulations pertinent to rating disabilities of the 
skin.  A new VA examination was requested by the RO; however, 
the VA medical center sent the notice of the examination to 
the wrong address.  The veteran did not get the notice and he 
failed to appear for the examination.

The veteran should be scheduled for a new examination that 
will provide the necessary findings for application of the 
amended regulations.  Also, the veteran should be asked to 
identify any additional treatment he may have received since 
his last VA examination in 2002.  

Finally, correspondence from the veteran was received at the 
Board in February 2007.  He reported that he had made an 
application with the Social Security Administration (SSA) for 
Supplemental Security Income (SSI) benefits.  He said he was 
called in for an examination.  The SSA should be contacted to 
obtain medical records and the results of any medical 
examination(s) pertinent to the veteran's pending VA claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the 
veteran to identify all medical care 
providers who have treated him for 
his tinea pedis since April 2002.  
The RO should obtain those records 
that have not been previously 
secured.  

2.  The SSA should be contacted to 
obtain a copy of any decision for 
benefits, the results of any medical 
examinations, and any other medical 
records used in the evaluation of 
the veteran's claim.  

3.  The veteran should be afforded 
an examination to assess the current 
status of his service-connected 
tinea pedis.  The examiner should 
express their findings to allow for 
application of the pertinent rating 
criteria found at 38 C.F.R. § 4.118.

A copy of the notice letter for the 
examination should be associated 
with the claims folder.  The RO 
should ensure that notice of the 
scheduling of the examination is 
sent to the correct address for the 
veteran.  The veteran should also be 
advised that if he fails to report 
for his examination, without good 
cause, his claim may be denied.  

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  Such adjudication should 
include a consideration of the 
veteran's disability rating under 
the regulations in effect both 
before and after August 30, 2002.  
If the benefit sought is not 
granted, the veteran should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



